PER CURIAM:
The claimants, Cheryl L. Downey and Terry Downey, seek an award of $512.55 from the respondent, Division of Highways, for damage to their vehicle, a 1990 Ford Probe. The damage occurred on March 21, 1996, at approximately 7:00 a.m., while Ms. Downey was driving west on Route 60 in St. Albans. According to Ms. Downey, she was traveling between twenty-five and thirty miles per hour when her vehicle unexpectedly struck a large hole in the pavement surface. As a result of the accident, the claimants’ vehicle sustained damage to the alignment and a tire. At the time of the accident, weather conditions were cold and snowy, and the road surface was wet.
Kevin Coll, a foremen for the respondent in the St. Albans area, testified that he was responsible for scheduling and overseeing road maintenance activities. According to Mr. Coll, the respondent was engaged in snow removal and ice control activities on March 21, 1996. Mr. Coll also stated that the respondent had no notice of the hole prior to Ms. Downey’s accident.
The Court is well aware that adverse weather conditions can create poor driving conditions on roads throughout the State. When these conditions arise, the respondent must give priority to snow removal and ice control activities rather than typical maintenance work.
The evidence presented in this claim established that the respondent was engaged in snow removal operations when the accident occurred, and it was unaware of the road defect prior to the accident. Therefore, it is the opinion of the Court that the claimant has not established any liability on behalf of the respondent. Accordingly, this claim is denied.
Claim disallowed.